McKENNA, Circuit Judge
(after stating the case as above). We must accept as correct and legal the finding of the court as to the amount of fees and mileage earned by the plaintiff, and the fact that it was by including the mileage the United States made the amounts sued for by the defendant in error to be in excess of the maximum compensation allowed by law. That this could be legally done seems to be the basis of the answer of the United States. In the case of Smith v. U. S., 26 Ct. CL 568, the contrary was held, and this decision *153lias been affirmed by llie supreme court of the United States. 158 U. S. 346, 15 Sup. Ct. 846. The latter court, speaking by Mr. Justice Brewer, said:
“While ail allowance for travel fees or mileage is, by section 823, Rev. St., included in the fee bill, we think it was not intended as compensation to a district attorney for services performed, but rather as a. disbursement for expenses, or presumed to be incurred in traveling from his residence to the place of holding court, or to the office of the judge or commissioner.”
It follows from this and from the effect necessary to be given to the finding of the circuit court, that there was no error in allowing the fees earned in the years 1890, 1891, and 1893, to wit, the items of $566.38, $750, and $641.20. This leaves for consideration only the fees allowed in special cases, to wit, The Pilot against United States, Dunsmuir against Bradshaw, United States against Gee Lee and Ross against Eells.
The services in the first three cases were performed at the request of the attorney general, in ibis court, and the compensation for them fixed by him. Part of the sum allowed in The Pilot against United States was paid, and the balance was retained because it was in excess of the maximum of personal compensation allowed by law. The same reason was given for the non-payment of the fee in United states against Gee Lee. Why the fees in the other two cases were retained does not appear. However, it is now broadly contended that the fees were illegal, that the services for which they are claimed the plaintiff was compelled to render at the request or direction of the attorney general, and that there is no authority of law for paying him any fee in excess of the fees allowed by law under section 824, Rev. St., and the statutes giving the district of Washington double fees. It is further urged that the findings show the fees allowed are in excess of any fees Umt could have been allowed by sections 824 and 29!) of the Revised statutes. This contention depends upon the answer to the question whether the provisions of the statute relating to district attorneys are to be confined to services rendered within their districts, or are to be construed as governing services rendered elsewhere, making these as much official as the others. Section 767 of the Revised Statutes provides that:
"There shall be appointed in each district, except in the Middle district of Alabama and the Northern district of Georgia and the Western district of Month Carolina, a person learned in the law to aót as attorney of the United States in such district. « * *”
By this section the sphere of his duty is his district. He is attorney for the United States within that, and section 771, which defines his duties, repeats the limitation. It is as follows:
“Sec. 771. It shall be the duty of every district attorney to prosecute in his district all delinquents for crimes and offenses cognizable under the authority of the United States, and all civil actions in which the United States are concerned, and, unless otherwise Instructed by the secretary of the treasury, to appear in behalf of the defendants in all suits or proceedings pending in his district against collectors, or other officers of the revenue, for any act done by them, or for the recovery of any money exacted by or paid to such officers, and by them paid into the treasury.”
*154Sections 823 and 824 only provided the fees and compensation, stating and enumerating the instances of service, and fixing a fee for each of them. It is not necessary to quote these sections at length, as, manifestly, they are only incidental to our inquiries. It may be observed, however, that the mileage allowed by section 824 is confined to traveling to United States courts in this district. Besides these sections, section 299 must be considered. It is as follows:
“Sec. 299. All accounts of the United States district attorneys for services rendered in cases instituted in the courts of the United States, or of any state, when the United States is interested, but is not a party of record, or in cases instituted against the officers of the United States, or their deputies, or duly appointed agents, for acts committed or omitted or suffered by them in the lawful discharge of their duties, shall be audited and allowed as in other cases, assimilating the fees, as near as may be, to those provided by law for similar-services in cases in which the United States is a party.”
Special stress is put upon this section by counsel for the United States as fixing the compensation for services rendered by a district attorney outside of his district. But the section is silent as to the locality of the service. Besides, it is but a direction to the officers of the treasury of the manner of auditing an account of certain official services,, and, while it gives a measure of their compensation, it does no more. It certainly does not enlarge the powers of a district attorney, or his official scope. It would have strange and confusing consequences if it did. Under it, any district attorney could claim or be compelled to take authority in every district in the country besides the one to which he was appointed. It seems to us, therefore, that all these provisions apply to sendees of a district attorney rendered within his district, and for services outside of it they prescribe no rule.
The United States also claims that the plaintiff is precluded from recovering, to the extent awarded by the circuit court, by section 3 of the act of June 20, 1874 (18 Stat. 109), which provides that:
“No civil officer of the government shall hereafter receive any compensation or perquisites, directly or indirectly, from the treasury or property of the United States, beyond his salary or compensation allowed by law: Provided, that this shall not be construed to prevent the employment and payment by the department of justice of district attorneys as now allowed by law for the performance of services not covered by their salaries c- fees.”
This statute, like the, sections of the Revised Statutes already considered, must be confined to “compensation or perquisites” claimed officially. The words “compensation or perquisites” import this. The provision was, no doubt, intended to give exactness, and confine the remuneration of officers to the fees and compensation expressly allowed by the various and appropriate statutes.
The services in the cases of Ross against Eells were rendered within plaintiff’s district. The cases were commenced in a state court, and removed to the federal court. The best view which can be taken of the services is that they are governed by section 299, Rev. St. Even if this be so, defendant in error urges that, notwithstanding, the compensation claimed must be allowed, because (1) the record is silent as to whether the attorney general and the *155accounting officers assimilated the fees under section 824, and that these officers must be favored with the presumption that they knew the law and properly performed their official duty; (2) that the only services similar to those for which Winston (defendant in error) seeks a recovery are rendered by attorneys especially retained on behalf of the government in particular cases, and that for such services the attorney general is authorized to fix the amount of compensation, and that in this manner, at least, the fees of defendant in error were correctly assimilated by virtue of section 299. We do not think either position is well taken. We think the record is very clear that the compensation allowed by the attorney general, to wit, $400, was not allowed in assimilation of any fee provided for by section 824, or that the test of cases under section 299 is what would be allowed to private counsel employed by the attorney general. It follows, therefore, it was error to allow this item, and the judgment must be modified accordingly, and it is so ordered. In all else, it is affirmed.